APPLICANT INITIATED INTERVIEW
ATTACHMENT
Applicant and Examiners discussed the 251 and 112(a) rejections in the final Office action. Applicant explained the position that support for new claims 20-27 could be found in the combination of column 12, lines 16-18 with Figure 8 of 013 Patent. However, Examiners did not agree that 013 Patent necessarily supported the specific limitations recited in claims 20-27 such as treating the second wafer table prior to being placed in the vacuum environment or exchanging the tables in the vacuum environment. Applicant noted that claim limitations complying with the written description requirement must be expressly, implicitly, or inherently supported in the originally filed disclosure (citing MPEP 2163 II.A.3.b.). Examiners disagreed that the claim limitations in question are expressly, implicitly, or inherently supported; a suggestion of what might be possible to one in the art is not necessarily an inherent disclosure.
Examiners acknowledged that if the 112(a) rejections were overcome, the 251 rejection would be reconsidered but not automatically overcome. Although the 251 and 112(a) rejections in this case are related, their bases are not identical. The 251/original patent rejection further requires that the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention (see Antares Phrama, Inc. and MPEP 1412.01).
Examiners agreed to fully consider the next written response but noted that any substantive amendment to the claims would probably not be entered without the filing of an RCE.
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991
/D.M.H/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Supervisory Patent Reexamination Specialist
CRU 3991